DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment and corresponding arguments, filed 12/4/2020, have been reviewed and considered.  Claim 1 has been amended and therefore, claims 1-31 are currently pending.  Within the applicant’s REMARKS, the applicant failed to address the 35 U.S.C. 112(b) rejection of the previous Office Action.  Note that the applicant’s amendment does nothing to eradicate the confusion of the process claim language that renders the claims indefinite.  Therefore, the 35 U.S.C. 112(b) rejection of the previous Office Action is deemed proper and still stands.
Regarding the applicant’s amendment, as it relates to the prior art rejections of the previous Office Action, MARTIN et al. (US 6,819,972) appears to be teaching and/or insinuating the yarn structure of each of the first location, second location and third location as claimed.  Particularly, note that MARTIN discloses using a laser to scribe lines (sections) on denim jeans wherein the lines/sections can be any shade of color between indigo and white based on the EDPUT level (Col. 8, Lines 56-62) (Col. 9, Line 27 – Col. 10, Line 20) (Fig. 3) (Tables I and II) (Figures 4-12).  In other words, the laser is removing material from the yarns of the denim based on an EDPUT value which is associated with a particular color (between indigo and white) (Col. 9, Lines 27-40).  As 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 2, 5-17, 20, 22-24, 26, 28-31, the applicant is claiming a garment (i.e. product); however all of the recited claims are full of method steps defining a process of making the garment.  Even though there is nothing wrong with including functional language and/or product-by-process language within a structural/product claim, the claims in this case appear to be solely directed at the process while failing to disclose any additional structure of the final product.  Note that the inclusion of process steps in a product claim can be indefinite because it creates confusion as to when direct infringement occurs.  Accordingly, the metes and bounds of the claimed invention are not clear.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 6-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over TULIN et al. (US 2014/0165265) in view of MARTIN et al. (US 6,819,972) and in further view of THARPE et al. (US 2016/0060807 A1) and COSTIN (US 5,990,444).
Regarding claims 1, 3 and 6-31, TULIN discloses a garment (jeans) comprising fabric panels (Figures 1-2) made from a woven first material (denim; cotton twill; para 0094 and 0165) comprising a warp comprising dyed cotton yarn (para 0031, 0094, 0112, 0165, 0174, etc.).  TULIN discloses the fabric panels being sewn together using thread (para 0355) (Fig. 2).  TULIN discloses an outer surface of the garment comprising a finishing pattern (wear pattern; whiskers) wherein the finishing pattern is extending across portions of the garment where two or more fabric panels (note pockets of figures 12A-12C and 15B) (also note the wear pattern of figures 15A and 15B wherein the pattern extends across the side seams) are joined together by thread (para 0120-0127) (Figures 11A-12C) (note use of a laser as discussed in para 0361).  However, TULIN fails to disclose the finishing pattern comprising a first location on the 
MARTIN discloses a finishing pattern comprising a plurality of locations (i.e. more than three) with an amount of material being removed for each location (by a laser) wherein the respective amount of material is different for at least three locations in order for the finishing pattern to have a natural look (Table I in col. 6 and Table II in col. 7; specifically note EDPUT levels) (Fig 3; col. 9, line 54 - col. 11, line 50; specifically note 305, 310, 315, 320, 325, 370, 372 and 374) (additionally, note the wear patterns of figures 4-12).  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the finishing pattern of TULIN with at least three locations having an amount of material being removed wherein the amount of material is different for at least three locations, in light of the teachings of MARTIN, in order for the finishing pattern to have a natural look.    
Even though MARTIN discusses scribing material with a laser to produce different shades of color somewhere between indigo and white, MARTIN does not specifically discuss the characteristics of denim because such is considered old and known in the art.  Note that it is inherent that yarns have a round shape based on the manufacturing process thereof.  THARPE discloses that denim is comprised of yarns 
Additionally, it is old and known in the art that laser scribing produces a flat surface within the scribed material.  Such is expressed within column 5, lines 57-64 (i.e. focus spot on a “flat plane”) and by element 75 within figure 23 of COSTIN (US 5,990,444).  Therefore, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the laser scribing of TULIN in view of MARTIN to produce a flat shape because such is considered old and known in the art, as supported by COSTIN, in order to produce a clean cut within the scribed material.  Accordingly, each of the locations/sections of TULIN in view of MARTIN (and in further view of THARPE and COSTIN) would have a cross section of at least one yarn comprising a flattened shape having a length of exposed white fibers from the yarn’s core and dyed indigo fibers from the yarn’s outer ring on either side of the exposed white fibers based on the chosen color and corresponding EDPUT level for each respective location/section (Fig. 3 of MARTIN), based on the structure of denim (THARPE) and based on the common operation of a laser (COSTIN).  Note that different locations/sections of MARTIN have different colors and EDPUT levels and therefore the different locations/sections would have different lengths of the exposed white fibers.   
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claims 1-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHANDRIAN (US 2015/0361597) in view of TULIN et al. (US 2014/0165265) in view of MARTIN et al. (US 6,819,972) and in further view of THARPE et al. (US 2016/0060807 A1) and COSTIN (US 5,990,444).
Regarding claims 1-4 and 6-31, CHANDRIAN discloses a garment (jeans) comprising fabric panels (Figures 1, 2 and 5) made from a woven first material (denim; cotton twill; figure 6 and para 0070) comprising a warp comprising dyed cotton yarn (indigo dye; para 0070) wherein the fabric panels are sewn together using thread (Figures 1 and 2).  CHANDRIAN discloses a weft comprising a yarn that has not been dyed (para 0070; figure 6).  However, CHANDRIAN fails to disclose an outer surface of the garment comprising a finishing pattern.
TULIN discloses a garment (i.e. jeans) similar to that of CHANDRIAN wherein a finishing pattern is applied to an outer surface thereof in order to flatter the figure of the 
Additionally, CHANDRIAN in view of TULIN fails to disclose the finishing pattern comprising a first location on the outer surface of the garment with a first amount of material being removed, a second location on the outer surface of the garment with a second amount of material being removed and a third location on the outer surface of the garment with a third amount of material being removed wherein the first amount of material removed is less than the second amount of material removed, and the third amount of material removed is less than the first amount of material removed and less than the second amount of material removed. 
MARTIN discloses a finishing pattern comprising a plurality of locations (i.e. more than three) with an amount of material being removed for each location (by a laser) wherein the respective amount of material is different for at least three locations in order for the finishing pattern to have a natural look (Table I in col. 6 and Table II in col. 7; specifically note EDPUT levels) (Fig 3; col. 9, line 54 - col. 11, line 50; specifically note 305, 310, 315, 320, 325, 370, 372 and 374) (additionally, note the wear patterns of figures 4-12).  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the finishing pattern of 
Even though MARTIN discusses scribing material with a laser to produce different shades of color somewhere between indigo and white, MARTIN does not specifically discuss the characteristics of denim because such is considered old and known in the art.  Note that it is inherent that yarns have a round shape based on the manufacturing process thereof.  THARPE discloses that denim is comprised of yarns that are dyed on the outside (i.e. outer ring) with a white core on the inside (para 0035).  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the denim of CHANDRIAN in view of TULIN and in further view of MARTIN with round-shaped yarns having an outer ring of dyed indigo fibers that surround a core region comprising white fibers because such is considered old and known in the art, as supported by THARPE, in order to give denim that classic look.  
Additionally, it is old and known in the art that laser scribing produces a flat surface within the scribed material.  Such is expressed within column 5, lines 57-64 (i.e. focus spot on a “flat plane”) and by element 75 within figure 23 of COSTIN (US 5,990,444).  Therefore, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the laser scribing of CHANDRIAN in view of TULIN and in further view of MARTIN to produce a flat shape because such is considered old and known in the art, as supported by COSTIN, in order 
    Regarding claim 5, CHANDRIAN in view of TULIN and in further view of MARTIN fails to disclose the fabric panels being joined together with a thread comprising cotton.  The use of cotton thread to stich garment panels together is considered old and known in the art in order to allow the seams of a garment to tear before the fabric itself and in order to match the thread with the garment material.  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the thread of CHANDRIAN in view of TULIN and in further view of MARTIN comprising cotton because such is considered old and known in the art in order to allow the seams of a garment to tear before the fabric itself and in order to match the thread with the garment material.    
Note that the remaining claim language within the above claims is considered product-by-process claim language and therefore not given patentable weight.  Within In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Conclusion
The prior art made of record, as cited on attached PTO-892, and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642.  The examiner can normally be reached on 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






NED